Citation Nr: 0105868	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for compression fractures 
of the lower dorsal vertebrae with spondylosis.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1986 to March 1990, 
and from January 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for compression fractures of the lower dorsal 
(thoracic) vertebral area with spondylosis.  The veteran 
submitted a notice of disagreement in August 1998, and the RO 
issued a statement of the case in November 1998.  The veteran 
submitted a substantive appeal in June 1999.  The record 
indicates the veteran failed to appear at his scheduled 
hearing before the Board on December 7, 2000.


FINDING OF FACT

Compression fractures of the lower dorsal vertebrae with 
spondylosis had their onset in service.


CONCLUSION OF LAW

Compression fractures of the lower dorsal vertebrae with 
spondylosis were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from March 1986 to March 1990, 
and from January 1991 to March 1991.

Service medical records including examinations in August 
1986, October 1989, and September 1990 show a normal spine.

Service personnel records (DA Form 1307) reflect that the 
veteran had 41 individual parachute jumps in service.

The veteran underwent a VA examination in May 1998.  He 
reported that he had 52 parachute jumps in service.  X-rays 
revealed mild spondylosis of the thoracic vertebrae.  There 
was some anterior wedging of the lower vertebral bodies 
consistent with minimal compression fracture of indeterminate 
age.  The veteran was diagnosed with compression fractures of 
lower dorsal vertebral bodies more likely than not from 52 
parachute jumps, and with mild spondylosis of the thoracic 
vertebrae.

Statements of the veteran in the claims folder are to the 
effect that he had 52 parachute jumps in service, of which 41 
were creditable on his record.  The veteran also stated that 
he was told by a VA physician that compression fractures were 
a common occurrence of parachute jumping.

B.  Legal Analysis

The veteran contends that he is entitled to service 
connection for compression fractures of the lower dorsal 
vertebrae with spondylosis. The Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry report a normal spine, and the Board presumes the 
veteran to have been in sound condition in 1986.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

In this case, there is no competent medical evidence 
reflecting that the veteran had any type of dorsal spine 
disorder prior to service. 

Service personnel records reveal that the veteran had 41 
parachute jumps in service.

Post-service medical records show a diagnosis of compression 
fractures of lower dorsal vertebral bodies with spondylosis.  
A VA examiner in 1998 did note that the compression fractures 
of the lower dorsal vertebral bodies were more likely than 
not a result of the veteran's parachute jumps in service. The 
Board finds that the combination the veteran's statements, 
the service personnel records that document 41 individual 
jumps made by the veteran, and the VA examiner's opinion in 
1998 are sufficient to show incidents in service, current 
diagnosis, and linkage.

Moreover, the evidence of record does not clearly show that 
the compression fractures of the lower dorsal vertebrae with 
spondylosis were attributed to some other cause.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's compression fractures of the lower dorsal vertebral 
bodies with spondylosis had their onset in service.  Under 
the circumstances, the veteran prevails as to his claim for 
service connection for compression fractures of the lower 
dorsal vertebrae with application of the benefit of the doubt 
in his favor.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107).


ORDER

Service connection for compression fractures of the lower 
dorsal vertebrae with spondylosis is granted.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

